425




     OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN




Bonorablo Ray V1nd.r
COunntT Attorney
Cooke County
klnr8rlll0,    Texar
D6ar sir:




                                      th farm liomn808

                                   April 50, 1945,
                               questlon stated In
                              rman F. Dleterloh ha8
                              8 under whloh ho obtain8

                        to farmers to be fed to hog@.
                        8 oontraot with the farmer8 ir
                        ho iBorra8e in ralue of the hog8
                     rlod i8 oompleted,   eetimatrd bl
                    renoe In rrlght   of the hog at thr
b.&innin&J and end or the feeding   period. Dleterioh
retains a rortmgo on l&o hog8 to leo u r e hlr olalm.
        Under the ab&    hated faot8 may ?#r.Dleterloh
lawfully oporato hi8 truokr with iarm lloen808 only or
18 ho rrquirod to proouro ordinary oommeroial lloense
plater for said rrhiole8?

        Artiolo 66'15a-5aV. A. C. S. proridor as follow8:
 Eonorablo Ray Winder            page 2


           Vhm   a oomaorolal motor vehicle sought to bo
       registered and u8ed by the owaor thereof only in
       the  tranrportatfon of his own poultry, dafry, llte-
       rtook, livestook produnmber          in its natural state,
       and farm produots  to market, or ,to other points for
       Sal. or &IrOOrSSll& or the transportation by the
       owner thereor or laborers    iron their plaoe of rarldenoe
       snd rat8riti8, toOIS, equipment and oupplies, without
       ohargo, from the plaoe of purohaem or storage, to
       hi8 own fma or ranoh. mXOluSivO1y for his own use
       or us0 oa auoh Sara or r'UIOh bh8 registration
       Xhnso f eo, for the       ight ~la88lfloatioae herein
       matloned,   shall be i&r     (50%) per oeat of the
       rrglrtration fee presoribed.? . .eto." (aphaeie ours)
            It 18 apparent under the taotr g1t.n u8 that
Dleterioh la neither transporting $Wtialer enumrated in the
statute produoed on hie own land to nrarket, aor transporting
materials and suppllsa sxOlu8frely for hia own use to his own
iarm or raaoh.    It follows that he is not entitled to the
beaeiltr provided by Artlole 8675a4a and that he should be
roqulred to prooure ordinary OoPslneroial li001hSe phte8 for
hi8 truOk8.
             Thl8 Department   has    heretofore Construed Artiale
6675a-6s    in seTera   OpiIIiOnS,    amng whioh are Opinions lUooe.
O-527 ,O-32Q   and O-5218.   WO -0      OIlOlOSiIlg   OOpie6   Of   tb80
opinions.

                                     Yours   vorx truly




ERS:nod




                                                                           GOYYIlTEE